

Exhibit 10.2


Fortive Corporation
Non-Employee Directors’ Deferred Compensation Plan
Approved August 3, 2017
Effective January 1, 2018
Article 1.    Introduction.
The primary purpose of this Fortive Corporation Non-Employee Directors’ Deferred
Compensation Plan (the “Sub-Plan”) is to provide non-employee directors of
Fortive Corporation, a Delaware corporation, with the opportunity to elect,
subject to the terms of this Sub-Plan, to receive the Annual Retainer in the
form of one of the following: (i) a Cash Retainer, (ii) an Equity Retainer or
(iii) a combination of a Cash Retainer and an Equity Retainer.
The Sub-Plan was established under, and constitutes a part of, the Stock
Incentive Plan. For the avoidance of doubt, the Sub-Plan is subject to all
applicable terms of the Stock Incentive Plan.
Article 2.    Definitions
Capitalized terms not otherwise defined herein shall have the same meanings set
forth in the Stock Incentive Plan. Whenever used herein, the following terms
shall have the meanings set forth below, and when the defined meaning is
intended, the term is capitalized:
(a)
“Administrator” means the Administrator as defined in the Stock Incentive Plan
and shall include any Employee to whom the Administrator has delegated certain
administrative functions related to the operation and maintenance of the
Sub-Plan.

(b)
“Annual Equity Grant” shall have the meaning ascribed to it in the Director
Compensation Policy.

(c)
“Annual Board Chair Retainer” shall have the meaning ascribed to it in the
Director Compensation Policy.

(d)
“Annual Committee Chair Retainers” shall have the meaning ascribed to it in the
Director Compensation Policy.

(e)
“Annual Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

(f)
“Cash Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

(g)
“Deferral Year” means the period beginning on July 1st of a calendar year and
ending on June 30th of the following calendar year.

(h)
“Director” means each member of the Board who (i) is not an employee of the
Company or any Subsidiary, and (ii) receives any portion of the Annual Retainer
for service on the Board.

(i)
“Director Compensation Policy” means the Fortive Corporation Director
Compensation Policy, as it may be amended from time to time.





--------------------------------------------------------------------------------




(j)
“Effective Date” means January 1, 2018, except that elections under the Sub-Plan
are permitted prior to such date.

(k)
“Equity Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

(l)
“Stock Incentive Plan” means, as of the Effective Date, the Fortive Corporation
2016 Stock Incentive Plan, as it may be amended from time to time. The term
“Stock Incentive Plan” shall also automatically apply to any successor plan to
the Fortive Corporation 2016 Stock Incentive Plan and to any new stock plan
adopted by the Company under which Directors are eligible to be granted
restricted stock units.

Article 3.    Eligibility and Participation
3.1    Eligibility. Each person who is or becomes a Director on or after the
Effective Date shall be eligible to participate in the Sub-Plan.
3.2    Inactive Director. In the event a Director terminates service with the
Board, he or she shall have no further rights to make elections hereunder.
Article 4.    Opportunity to Elect the Form of Annual Retainer
4.1    Timing of Elections.
(a)
During the election window provided by the Company each year (which must end no
later than December 31), a Director may elect to receive his or her Annual
Retainer payable to the Director with respect to the Deferral Year that
commences in the following calendar year in one of the following forms: (i) a
Cash Retainer, paid in four, equal installments following each quarter of
service during the Deferral Year, (ii) an Equity Retainer granted concurrently
with the corresponding Annual Equity Grant made during the calendar year in
which the Deferral Year commences and with the number of RSUs subject to such
Equity Retainer determined based on the amount of his or her Annual Retainer in
the same manner that the number of RSUs subject to the Annual Equity Awards is
determined based on the target value for the Annual Equity Awards set forth in
the Director Compensation Policy, or (iii) a combination of Cash Retainer and
Equity Retainer, with allocation between the Equity Retainer and the Cash
Retainer determined by the director and with the number of RSUs subject to the
portion of the director’s Annual Retainer that the director has allocated to the
Equity Retainer being determined in the same manner that the number of RSUs
subject to the Annual Equity Awards is determined under the Director
Compensation Policy, taking into account the applicable percentage of the target
value that the director has allocated to the Equity Retainer . In the event that
a Director does not make an affirmative and timely election on the form of
payment of the Annual Retainer in a Deferral Year, such Director shall be deemed
to have elected the Cash Retainer for such Deferral Year. Further, any Annual
Board Chair Retainer and/or Annual Committee Chair Retainers that become
determined as to a director after the time of an Annual Equity Grant to such
director shall be payable in cash notwithstanding any contrary election by such
director. Any election made under this Sub-Plan shall be irrevocable as of the
end of the election window, or such December 31, as specified by the Company.

(b)
If an individual is elected or appointed as a Director other than at an annual
shareholders meeting of the Company, then such individual may elect, prior to
the effective date of such election or appointment, to receive his or her Annual
Retainer in one of the following forms:





--------------------------------------------------------------------------------




(i) a Cash Retainer, paid in up to four, equal installments following each
quarter of service during the Deferral Year, (ii) an Equity Retainer granted
concurrently with the corresponding Annual Equity Grant made during the calendar
year in which the Deferral Year commences and with the number of RSUs subject to
such Equity Retainer determined based on the amount of his or her Annual
Retainer in the same manner that the number of RSUs subject to the Annual Equity
Awards is determined based on the target value for the Annual Equity Awards set
forth in the Director Compensation Policy, or (iii) a combination of Cash
Retainer and Equity Retainer, with allocation of the Annual Retainer made
between the Equity Retainer and the Cash Retainer determined by the director and
with the number of RSUs subject to the portion of the director’s Annual Retainer
that the director has allocated to the Equity Retainer being determined in the
same manner that the number of RSUs subject to the Annual Equity Awards is
determined under the Director Compensation Policy, taking into account the
applicable percentage of the target value that the director has allocated to the
Equity Retainer. In the event that a Director does not make an affirmative and
timely election on the form of payment of the Annual Retainer in a Deferral
Year, such Director shall be deemed to have elected the Cash Retainer for such
Deferral Year. Such election shall be irrevocable immediately prior to the date
the individual becomes a Director.
(c)
All elections shall be made on the form, in the manner and within the time
period prescribed by the Company. A Director may make a separate election with
respect to each Deferral Year. Unless a new election is made for a Deferral
Year, a Director’s election shall carry over from Deferral Year to Deferral
Year.

4.2    Terms of RSU Awards. All Equity Retainers granted hereunder will be
subject to the terms and conditions of the form of RSU grant agreement as in
effect for Directors as of the date the election is made. In addition, at the
time a Director makes an election hereunder, he or she may elect whether to have
his or her RSU Award settled on the first, third or fifth anniversary of his or
her Separation from Service rather than on the first day of the seventh month
following Separation from Service. If a Director makes such payment election,
then his or her RSU Award agreement will be revised to reflect such election,
subject to earlier payment on the date of the Director’s death.
Article 5.    Miscellaneous
5.1    Unfunded Plan. The Sub-Plan constitutes an unfunded, unsecured promise of
the Company to make distributions in the future of the amounts deferred under
the Sub-Plan and is intended to constitute a nonqualified deferred compensation
plan that is unfunded for tax purposes. Nothing contained in the Sub-Plan and no
action taken pursuant to the provisions of the Sub-Plan shall create, or be
construed to create, a trust of any kind, a fiduciary relationship between the
Company and any Director or any other person. No special or separate fund shall
be established or other segregation of assets made to assure payment of deferred
amounts hereunder. No Director or any other person shall have any preferred
claim on, or beneficial ownership interest in, any assets of the Company prior
to the time that deferred amounts are paid to the Director as provided herein.
The rights of a Director to receive benefits from the Company shall be no
greater than any general unsecured creditor of the Company.
5.2    Service as a Director. Neither the establishment of the Sub-Plan, nor any
action taken hereunder, shall in any way obligate (a) the Company to nominate a
Director for reelection or to continue to retain a Director; or (b) a Director
to agree to be nominated for reelection or to continue to serve on the Board.




--------------------------------------------------------------------------------




5.3    Section 409A Requirements. If this Sub-Plan fails to meet the
requirements of Code Section 409A, neither the Company nor any of its affiliates
shall have any liability for any tax, penalty or interest imposed on the
Director by Code Section 409A, and the Director shall have no recourse against
the Company or any of its affiliates for payment of any such tax, penalty or
interest imposed by Code Section 409A.
5.4    Amendment and Termination. The Sub-Plan may be amended or terminated in
accordance with the provisions of the Stock Incentive Plan.


